On Petition for Rehearing.
LAGOMBE, Circuit Judge.
This petition calls attention to the following clause of the opinion, in which after describing the upper adjustable connection between shoulder and neck pieces, with its slotted members 10 and 11, their fastenings (not lettered in the drawings, but plainly shown therein and expressly enumerated in the specifications; for convenience we designated them 10a and 11a), the clamping bolt 90 and the stud 91, we said:
“In the device there are four points always in the same straight line and from that line it is impossible for the slots to depart without distortion or breaking of the device. Two of these points are the fastenings 10a and 11a', they are permanently fixed. Whether they are clamped so tight that the parts 10 and 11 cannot move radially, or whether they are so loosely clamped that these parts could move on them as axes is immaterial. If they were loosely clamped there might be such radial play of the slotted members, provided either the clamping bolt 90 or the stud 91 were removed. But the pat*345entee includes them both as elements of his combination, and when both are in the slots radial play of the slotted members is impossible.”
The petitioner suggests that this last statement is incorrect; that there can be radial play of the slotted members, when 10a and 11a are loosely clamped, even jf 90 and 91 are both in the slots. The criticism is sound, if 10a and 11a are both loosely clamped there can be such motion; indeed, as is shown in an ingenious little-model attached to the petition, there may be the greatest latitude of motion, the shoulder piece can be moved in and out and up or down, or in any combination of these directions, perpendicularly or horizontally or diagonally.
But this circumstance is not persuasive to the granting of a reargument. The opinion was not based on the proposition that the patentee had expressly stated anywhere that the fastenings 10a, 11a were to be clamped tight. All that he says about them is that the slotted member 10 is “secured” to the shoulder section and the slotted member 11 is “secured” to the next section. The patentee so clearly, so positively, and so frequently points out that the function of his device is to secure movement “in and out only,” movement “not in horizontal lines,” movement which will always maintain the shoulder section “in its proper position relative to the neck section,” that any method of securing the slotted members to their respective sections which will allow the latitude of motion in any direction which the model admits of cannot be the sort of securing which the patentee had in mind. The petition shows that this restriction of movement to a line of direction which will always preserve, the shoulder line cannot be obtained if 10a and 11a are so loosely clamped as to allow radial movement of the slotted members. Therefore the slotted members must be “secured” to their respective sections, so that the function of the device will be preserved. Since that can be accomplished only by clamping the fastenings 10a and 11a tightly, they must be tightly clamped, although the patentee did not expressly say so (unless the word “secured” may be construed to imply it); his statement of function sufficiently indicates that they must be tight otherwise the slotted members would have a radial movement and the line of the shoulder might be distorted when the shoulder section was moved out to broaden the shoulders.
Petition for rehearing is denied.